Jones, J.
I concur in the above opinion, except as to that part of it which relates to the deed of separation, which, I think amounts to a bar.
M’Gikk, C. J.
In the case of Stokes v. Stokes, my opinion is r
First. That residence of one year for a divorce, a mensa et thoro is not necessary.
Second. That under our statute, adultery is a cause of divorce, a mensa et thoro.
Third. That the deed of separation is no bar to a divorce.
Eourth. That adultery, committed in England, is cognizable in our Courts.
Fifth. That the proceedings, under our statute, are sui generis, neither chancery nor ecclesiastical, but that the parties must make their averment, with reasonable legal precision.